Citation Nr: 0731280	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 
2002, for the grant of service connection for residuals of 
trauma injury to the head.

2.  Entitlement to an earlier effective date for additional 
Department of Veterans Affairs (VA) disability compensation 
benefits for a dependent child.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In a December 2002 rating decision, 
the RO granted entitlement to service connection for 
residuals of trauma injury to the head, effective January 30, 
2002.  In December 2003, a notice of disagreement was filed 
with regard to the effective date assigned.  A statement of 
the case was issued in March 2004, and a substantive appeal 
was received in March 2004.  In a June 2003 decision, the RO 
added dependent M.W. to a VA compensation award effective 
February 1, 2002; however, as will be discussed in detail 
below an increased rate was not awarded for such dependent 
until effective April 1, 2003.    

At the March 2007 Board hearing pertaining to both issues on 
appeal, the veteran submitted additional evidence pertaining 
to his claims.  It appears that such evidence is duplicative 
of evidence already on file; however, in any event, the 
veteran waived RO preliminary review of such evidence.


FINDINGS OF FACT

1.  The claim of service connection for residuals of trauma 
injury to the head was received by VA in January 1976, within 
1 year after separation from service; such claim was never 
adjudicated by VA.  

2.  M.W. was born in August 1987.

3.  The veteran submitted a copy of M.W.'s birth certificate 
in July 1988. 

4.  In March 2003, the veteran filed a VA Form 21-6561, 
Election of Compensation in Lieu of Retired Pay.  

5.  In May 2003, the veteran filed a VA Form 21-686c, 
Declaration of Status of Dependents, identifying M.W. as a 
dependent.



CONCLUSIONS OF LAW

1.  An effective date of November 18, 1975, for the grant of 
service connection for residuals of head trauma is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for entitlement to an earlier effective date 
for additional Department of Veterans Affairs (VA) disability 
compensation benefits for a dependent child have not been 
met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. 
§§ 3.401, 3.700, 3.750 (a-c) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In March 2005, the RO provided VCAA 
notice pertaining to the claims for earlier effective dates.  
The Board finds no resulting prejudice to the veteran as a 
result of such notice being issued after initial 
adjudication.  The record shows that throughout the appeal 
process the veteran has been made aware of the evidence 
necessary to warrant assignment of earlier effective dates.  
He has had ample opportunity to advance his appeal in an 
informed manner.  

VA has fulfilled its duty to notify the veteran in this case.  
In the VCAA letter, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim for an earlier effective date, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

I.  Earlier effective date for the 
grant of service connection for residuals of trauma injury to 
the head

In December 1975, the veteran filed an application for 
compensation.  The Board notes for the record that the 
veteran listed an address in Marion, Ohio.  With regard to 
'Nature and History of Disabilities' he listed an April 16, 
1975, automobile accident, and claimed injuries to the 'right 
elbow, wrist and fingers and right knee.'  The veteran 
completed a VA Form 21-4176 which was received by VA in 
January 1976.  The veteran provided additional details 
regarding the automobile accident, and also claimed that he 
received head injuries.  On January 27, 1976, the veteran 
underwent a VA examination.  The examination report contains 
findings pertaining to the neurological system.  Although not 
clearly legible, the report does appear to include a 
statement to the effect that the present brain damage is 
permanent.    

A March 8, 1976, VA Form 21-2507, Request for Physical 
Examination, completed by VA states the following with regard 
to disabilities for which an examination was requested: 

possible s/c for organic brain syndrome 
as result of cerebral contusion in 
service.



It was indicated that a specialist examination was required.  
In the 'Remarks' section, VA stated the following:  

Supplement to exam conducted 1-27-76 
which is not adequate for rating purposes
Need special orthopedic and 
neuropsychiatric exams with psychological 
testing

In a May 13, 1976, rating decision, the RO granted 
entitlement to service connection for residual injury to 
right wrist and fingers; residual fracture right elbow with 
limitation of motion; residual fracture right leg; and, 
residual fracture left leg.  It was determined that such 
injuries had been sustained in an in-service April 1975 
automobile accident.  In the body of the rating 
determination, the RO stated as follows:

Special NP exam could not be accomplished 
as the veteran had moved when the request 
for such an examination was made for the 
purpose of determining any injuries from 
the cerebral contusion he had in the car 
accident which caused the injuries.

The RO stated that a rating as to head injuries was deferred 
for special neuropsychiatric examination.  

A VA Form 21-4199 dated May 17, 1976, references the March 8, 
1976, VA Form 21-2507 which requested a special examination 
for head injuries, and also reflects that the veteran had 
moved to an address in Indianapolis, Indiana.  The VA Form 
2507 was reportedly sent back to the RO on April 17, 
presumably due to the veteran's change of address.  



The May 13, 1976, rating determination was issued by VA on 
May 31, 1976, to the veteran at an address in Indianapolis, 
Indiana.  The notice letter stated the following with regard 
to the claim of service connection for residuals of head 
injuries:

Rating of your head injuries is being 
deferred pending receipt of a report of a 
physical examination which has been 
requested.

A June 12, 1976, deferred rating decision reflects the 
following:

Development:
Please transfer out to Indianapolis, Ind 
for VA exam.  Vet resides there.

A VA Form 07-7216a, Request for and/or Notice of Transfer of 
Veterans Records, was completed on June 17, 1976, from the RO 
in Cleveland, Ohio, to the RO in Indianapolis, Indiana.

In September 1976, the Indianapolis RO received a decree for 
divorce and a marriage certificate reflecting that the 
veteran had married in November 1971.  

In October 1976, VA issued correspondence to the veteran at 
another Indianapolis, Indiana, address requesting that he 
complete the enclosed Request for Change of Program or Change 
of Place of Training.  

A VA Form 07-7216a dated in August 31, 1979, reflects that a 
request for transfer from the Cleveland RO to the 
Indianapolis RO was issued on June 17, 1976, and that his 
claims folder was transferred on August 29, 1979.

In January 2002, the veteran filed a claim of service 
connection for residuals of head trauma.  As noted, in a 
December 2002 rating decision, the RO granted entitlement to 
service connection for residuals of head trauma, effective 
January 30, 2002.  The veteran has claimed that the effective 
date should be the date of his original claim for 
compensation.  

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Initially, the Board notes that while the veteran did not 
specifically claim entitlement to residuals of head injury in 
his original December 1975 claim for compensation, statements 
made in the January 1976 VA Form 21-4176 could be construed 
as an informal claim for compensation, as he specifically 
claimed that he received head injuries in the August 1975 in-
service automobile accident.  See 38 C.F.R. § 3.155.  
Moreover, subsequent to the January 1976 VA examination, VA 
noted in the March 1976 VA Form 21-2507 that service 
connection was possibly warranted for organic brain syndrome 
as a result of cerebral contusion in service.  It appears, 
however, that the RO determined that the January 1976 VA 
examination was inadequate and the veteran needed to undergo 
a neuropsychiatric examination with a specialist.  In view of 
the Board's ultimate determination as to this issue, the 
Board need not address the propriety of the RO's apparent 
finding at to the January 1976 examination.  At any rate, 
based on notations in the record, it is clear that VA had 
accepted the veteran's January 1976 statements pertaining to 
head injuries as a claim of service connection for residuals 
of head injuries.

VA completed the VA Form 21-2507 in March 1976, in which a 
special neuropsychiatric examination was requested, and while 
an examination may have been scheduled, on or about April 17, 
1976, the Cleveland RO learned that the veteran had moved 
from Ohio, to Indianapolis, Indiana.  The May 1976 rating 
determination reflects that the veteran was scheduled for a 
special neuropsychiatric examination, but apparently because 
he had moved the examination could not be held to determine 
any injuries from the cerebral contusion.  The RO, however, 
did not deny the claim of residuals of head trauma in such 
rating decision, but deferred a rating pending a special 
neuropsychiatric examination.  The June 1976 deferred rating 
decision requested that a VA examination be held in 
Indianapolis, due to the veteran residing in Indianapolis.  
The record is then completely silent as to whether a VA 
examination was ever scheduled for the veteran in 
Indianapolis.  The record contains two separate addresses for 
the veteran in Indianapolis, however, it does not appear that 
any mail forwarded to the veteran at either address was ever 
returned as undeliverable.  A request was made in May 1976 to 
transfer the veteran's claims folder from the Cleveland RO to 
the Indianapolis RO, however, the evidence of record reflects 
that such transfer was not made until over three years later, 
in August 1979.  Meanwhile, VA treatment records do reflect 
that the veteran sought treatment at the Indianapolis VAMC 
beginning in December 1976, but was never scheduled for a 
special VA neuropsychiatric examination.  

The veteran's claim of service connection for residuals of 
head trauma was never adjudicated, as it appears that a 
special neuropsychiatric examination was never scheduled or 
conducted.  The June 1976 deferred rating decision requested 
that a VA examination be scheduled in Indianapolis; however, 
it does not appear that any such examination was ever 
scheduled.  Although the veteran may not have completed an 
official change of address form upon his move to 
Indianapolis, the evidence of record reflects an address for 
the veteran at that time, and does not reflect that VA was 
unable to locate the veteran in Indianapolis.  Correspondence 
was issued to the veteran in October 1976 that appears to be 
unrelated to his pending service connection claim or special 
neuropsychiatric examination, and such correspondence was not 
returned as undeliverable.  Furthermore, the veteran enrolled 
at the Indianapolis VAMC two months later, and listed the 
same Indianapolis address.  There is no indication in the 
record that the veteran was ever scheduled for a special 
neuropsychiatric VA examination per the June 1976 deferred 
rating decision, and if any such examination was scheduled, 
there is no indication that he was notified of such 
examination.  Thus, in light of VA deferring the issue of 
entitlement to service connection for residuals of head 
trauma in the May 1976 rating decision, and again in the June 
1976 deferred rating decision, and in failing to schedule the 
veteran for a special neuropsychiatric examination, it is 
clear that the veteran's initial claim of service connection 
for residuals of head trauma has been pending since January 
1976, and was never adjudicated by VA.  Resolving the benefit 
of the doubt in the veteran's favor, it is concluded that the 
claim remained pending and unadjudicated.  See 38 U.S.C.A. § 
5107.

As the veteran's January 1976 claim of service connection was 
still pending, the Board finds that entitlement to an earlier 
effective date for the grant of service connection is 
warranted.  The veteran is entitled to an effective date of 
November 18, 1975, for the grant of service connection for 
residuals of head trauma, as his claim for compensation was 
received within 1 year after separation from service.  See 
3.400(a)(2).  Accordingly, service connection is warranted 
from such date.  This constitutes a full grant of the benefit 
sought on appeal as to this issue.

II.  Entitlement to an effective date prior to February 1, 
2002, for additional VA disability compensation benefits for 
a dependent child

The veteran is seeking an earlier effective date for 
additional disability compensation benefits for a dependent 
child, M.W.  The veteran contends that the effective date 
should be the date of birth of M.W.

Laws and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As to compensation for dependents, additional compensation is 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates:  (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

38 C.F.R. § 3.400(j) provides that unless otherwise provided, 
the effective date of an election of VA compensation benefits 
is the date of receipt of election, subject to prior 
payments.  38 C.F.R. § 3.400(j).

As to matters of election, VA law and regulations currently 
provide and have at all relevant times provided that a 
veteran is prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide, in pertinent part, that:

(a) General.  Except as provided in paragraphs (c) and (d) of 
this section and § 3.751, any person entitled to receive 
retirement pay based on service as a member of the Armed 
Forces .... may not receive such pay concurrently with 
benefits payable under laws administered by the Department of 
Veterans Affairs.  The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive.  An election of retirement pay does not 
bar him or her from making a subsequent election of the other 
benefit to which he or she is entitled.  An election filed 
within 1 year from the date of notification of Department of 
Veterans Affairs entitlement will be considered as "timely 
filed" for the purpose of § 3.401(e)(1).  If the veteran is 
incompetent, the 1-year period will begin on the date 
notification is sent to the next friend or fiduciary.  In 
initial determinations, elections may be applied 
retroactively if the claimant was not advised of his or her 
right of election and the effect thereof.

(c) Waiver.  A person specified in paragraph (a) of this 
section may receive compensation upon filing with the service 
department concerned a waiver of so much of his (or her) 
retirement pay as is equal in amount to the compensation to 
which he (or she) is entitled.  In the absence of a specific 
statement to the contrary, the filing of an application for 
compensation by a veteran entitled to retirement pay 
constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c).

38 C.F.R. § 3.401(e)(1) provides that as to awards of pension 
or compensation, when a veteran is in receipt of military 
retirement pay that awards of pension or compensation to or 
for a veteran will be effective from the "[d]ate of 
entitlement if [an election is] timely filed.  Subject to 
prior payments of retirement pay."  38 C.F.R. § 3.401(e)(3) 
provides that, as to reelection, the effective date is the 
"[d]ay the reelection is received by [VA]."

Factual Background & Analysis

The veteran separated from service in November 1975, and was 
awarded temporary disability retirement rated 40 percent 
disabling.  

As detailed hereinabove, in a May 13, 1976, rating decision, 
the RO granted entitlement to service connection for residual 
injury to right wrist and fingers; residual fracture right 
elbow with limitation of motion; residual fracture right leg; 
and, residual fracture left leg.  The effective date assigned 
was November 18, 1975.  Thus, effective November 18, 1975, 
the veteran was entitled to a 40 percent combined disability 
evaluation by VA.  In light of the Board's finding of 
entitlement to an effective date of November 18, 1975, for 
the grant of service connection for residuals of head trauma, 
such finding will likely increase his combined disability 
evaluation during that period; however, such finding does not 
alter any basic entitlement under 38 U.S.C.A. § 1115, 
additional compensation for dependents.  Thus, the Board may 
proceed with an analysis as to the veteran's claim for an 
earlier effective date.

In the May 31, 1976, letter from the RO notifying the veteran 
of his compensation award pertaining to service connection 
for residuals of injury to the right wrist, right elbow, 
right leg and left leg, the veteran was clearly informed that 
he may not receive full payment of service retired pay and VA 
compensation at the same time; however, he could waive a 
portion of his retired pay and elect to receive VA 
compensation.  He was clearly informed of his obligation to 
inform VA of his intent to elect to receive compensation 
within one year from the date of the letter.  Consistent with 
38 C.F.R. § 3.750(b), he failed to respond timely to the May 
31, 1976, decision, as a completed VA Form 21-651 electing to 
receive VA compensation in lieu of retired pay was not 
received.  Thus, since that time he was considered to have 
elected to continue to receive his military pay until such 
time as he returned the signed completed VA Form 21-651.  
Under controlling VA law and regulations, he was not entitled 
to receive both benefits.

A birth certificate associated with the claims file on July 
26, 1988, indicates that the veteran's son, M.W., was born in 
August 1987.  The veteran appears to argue that the 
submission of the birth certificate should be inferred as an 
informal claim to add M.W. as a dependent for compensation 
benefit purposes.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155.  A mere mailing of a 
birth certificate, however, cannot constitute an informal 
claim to add M.W. as a dependent for compensation benefit 
purposes, as such submission did not identify the benefit 
sought.  

Moreover, at the time the veteran submitted the birth 
certificate, although service connection was in effect for 
several disabilities, he had not elected to receive VA 
compensation in lieu of retired pay.  Thus, even if such 
mailing was construed as an informal claim (which it is not), 
VA had no duty to act to add M.W. as a dependent since at 
that time of receipt of the submission, the veteran was not 
in receipt of VA compensation, as he had not elected to 
receive any such award.

In a December 2002 rating determination, the RO granted 
entitlement to service connection for residuals of head 
trauma, assigning a 70 percent disability rating, effective 
January 30, 2002.  Despite such finding of service 
connection, the veteran did not elect to receive VA benefits 
until he filed a VA Form 21-651, Election of Compensation in 
Lieu of Retired Pay, on March 19, 2003.  Thus, he began 
receiving VA compensation effective April 1, 2003.  See 
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  He was not in receipt 
of VA compensation prior to this date, based on his failure 
to previously elect VA compensation in lieu of retired pay.  
The VA Form 21-651 received March 19, 2003, constituted his 
election to receive VA benefits.  See 38 C.F.R. §§ 3.700, 
3.750(a-c).  In May 2003, the veteran filed a VA Form 21-
686c, Declaration of Status of Dependents, identifying M.W. 
as a dependent.  An effective date of February 1, 2002, was 
assigned to the dependent award, as evidence of dependency 
was received in May 2003, within one year of notification of 
the December 2002 rating action.  See 38 C.F.R. § 3.401(b).  
Payment, however, was withheld until April 1, 2003, as he had 
not elected to receive VA benefits until March 19, 2003.  As 
the veteran had not elected to receive VA compensation 
benefits until March 19, 2003, entitlement to increased 
compensation due to a dependent prior to April 1, 2003, is 
not warranted as a matter of law.




ORDER

An effective date of November 18, 1975, is warranted for the 
grant of service connection for residuals of head trauma.  To 
this extent, the appeal is granted, subject to law and 
regulations governing the award of VA monetary benefits.

Entitlement to an earlier effective date for additional 
Department of Veterans Affairs (VA) disability compensation 
benefits for a dependent child is not warranted.  To this 
extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


